
	
		II
		111th CONGRESS
		1st Session
		S. 92
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To ensure the safety of seafood and seafood products
		  being imported into the United States. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Imported Seafood Safety
			 Enhancement Act of 2009.
		2.Refusal of
			 entryThe Secretary of Health
			 and Human Services shall issue an order refusing admission into the United
			 States of all imports of seafood or seafood products originating from a country
			 or exporter if the Secretary determines that shipments of such seafood or
			 seafood products—
			(1)do not meet the
			 requirements regarding food safety under the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 301 et seq.); or
			(2)are not likely to
			 meet the requirements of any other Federal law regarding food safety.
			3.Rejected
			 shipmentsIn the case in which
			 a shipment of seafood or seafood products is refused admission into the United
			 States pursuant to section 2, the following actions shall be taken:
			(1)Such shipment
			 shall be clearly marked Refused Entry by the United States
			 Government.
			(2)If such shipment
			 is bound for its country of origin, the importer shall first notify the
			 appropriate authority of the country of origin of the reasons and circumstances
			 preventing the admission of the shipment into the United States before the
			 rejected shipment may be released to the importer.
			(3)If such shipment
			 is bound for a third party country, the importer shall first notify the third
			 party country's appropriate authority of such refusal of admission into the
			 United States. The third party country shall notify the Food and Drug
			 Administration of the third party country's acceptance of the shipment before
			 the rejected shipment may be released to the importer. If such notification of
			 acceptance is not made by the date that is 45 days after the date of
			 notification to the third party country of the rejection, then the shipment
			 shall be destroyed.
			(4)Not later than 5
			 days after the date of the refusal of admission into the United States, the
			 Secretary of Health and Human Services shall issue a notice to all United
			 States ports of entry that such shipment was refused admission into the United
			 States.
			
